POSNER, Circuit Judge,
dissenting.
There was one very serious error at trial — the exclusion of the evidence of prior accidents at the grade crossing — and one lesser error — the giving of instruction 45; and together these errors are sufficiently prejudicial to require that the judgment for the defendants be reversed and the plaintiff be given a new trial. I agree however that the other claims of error should be rejected.
If because of such things as the angle of the tracks to the road, obstructions to the vision of people using the crossing, the amount of crossing traffic, and the frequency and speed of the trains at the crossing point, a grade crossing is extremely hazardous when the only protective device is a sign (the familiar “cross buck” sign), then the railroad, to avoid being held negligent, may have to go further and put up an electrical signal or a crossing gate, or run the tracks over or under the highway. Stevens v. Norfolk & Western Ry., 171 Ind.App. 334, 339-40, 357 N.E.2d 1, 4 (1976); Indianapolis Union Ry. v. Walker, 162 Ind.App. 166, 172, 318 N.E.2d 578, 582-83 (1974). There was much evidence that the crossing at which Kelsay was killed was indeed extremely hazardous with just a warning sign:
1. The tracks cross the road at an angle such that a northbound driver (such as Kelsay) would have to turn his head more than 90 degrees to see a westbound train (such as the one that hit Kelsay).
2. In early morning on a clear day, the driver who turns to look for a westbound train will be looking into the sun. Kelsay was killed in early morning on a clear day.
3. On the day of the accident the driver’s vision along the tracks was obstructed by foliage.
4. The road rises to the crossing, and at a fairly steep grade (perhaps 10 degrees).
5. Many trains pass by each day — 23 on average.
6. And judging from the speed of the train that hit Kelsay (58 m.p.h.), they do so at high speeds.
Given these conditions, a reasonable jury could have concluded that the railroad’s failure to have a flashing-lights signal or some alternative precaution more efficacious than a cross-buck sign was negligent. I therefore cannot see the justification for excluding evidence of two earlier fatal accidents at the crossing. Those accidents had also occurred early in the morning on clear days with the driver going north and the train west. True, one occurred 30 years before the accident to Kelsay and the other 13 years before. But three fatal accidents in 30 years at one crossing averages out to one fatal accident every 10 years, and though the railroad tries to argue that this isn’t very many, really it’s an enormous number. We were told at argument that there are 13,000 railroad crossings in Indiana, and if they are all as dangerous as the one at which Kelsay was killed this would imply 1,300 fatalities to motorists at railroad crossings in Indiana every year. That is a tremendous number when one considers that in 1983, according to the Federal Railroad Administration, there were only 542 deaths at railroad crossings in the *451whole United States — less than half as many as we could expect in Indiana alone if the railroad crossing in this case was no more dangerous than the average railroad crossing.
It is true that the earlier deaths at this crossing did not occur under identical conditions to Kelsay’s, though one of the alleged differences cuts against the railroad’s defense. If, as the majority opinion speculates (contrary to the record, though), the traveler’s vision at the crossing was not obstructed by foliage when those earlier accidents occurred, this would impose an even greater duty on the railroad thereafter to keep the crossing free from obstructions to vision; the crossing was hazardous even without them. But in any event, the differences among the accidents were matters to be pointed out by the railroad to the jury. They did not go to admissibility. And exclusion was not necessary to avoid a trial within a trial. The issue regarding the earlier accidents would not have been whose fault they were but what they could tell the jury about the dangerousness of the crossing and the railroad’s duty to take some steps to protect travelers at it. They could tell the jury plenty. The danger of a crossing is a positive function of the probability that an accident will occur, and one basis for estimating that probability is the frequency of accidents in the past. If for example there has been an average of one accident per year among 10,000 drivers who use a particular crossing, then one can predict, though not with complete confidence, that the probability of an accident at that crossing is .0001 a year; and that probability can be used, in conjunction with the average cost to the victims of these accidents, to decide how many and how expensive (on an annual basis) precautions the railroad should take in the exercise of due care. The history of fatal accidents at the crossing in this case is not sufficient to generate such a nice estimate but is better than nothing; and with all its imperfections (railroad traffic may have declined over the years; there may have been no accidents for fifty years before 1951, in which event the average would be much lower than one every 10 years; etc.), it should have been put before the jury. It was highly relevant; it could have made the difference.
Jury instruction 45 reads: “The law requires a driver of a motor vehicle approaching a railroad crossing whose view is obstructed, to drive at such a speed that the vehicle could be stopped, by the exercise of ordinary care, once the driver sees or hears an approaching train which is so close as to constitute an imminent danger.” This instruction violates a fundamental principle of tort law, which is that a potential victim’s duty of care is to take reasonable precautions against dangers not due to anyone’s negligence, but not against the dangers created by potential injurers who are negligent. See, e.g., Smith v. Insurance Co. of North America, 411 N.E.2d 638, 641 (Ind.App.1980); Phillips v. Crop, 173 Ind.App. 401, 405, 363 N.E.2d 1283, 1285 (1977); Hi-Speed Auto Wash, Inc. v. Simeri, 169 Ind.App. 116, 123, 346 N.E.2d 607, 610 (1976). Instruction 45 means that the traveler at this crossing, if he is to avoid being held contributorily negligent (a complete defense in Indiana to a negligence suit), must approach the crossing with such extreme caution that even if a train is coming at 100 m.p.h. he will be able to stop. This is not the law in Indiana or anywhere else. If it were, it would encourage railroads and other potential injurers to behave as carelessly as possible, in order to induce potential victims to take whatever care was necessary to avoid injury. Instead of both potential injurers and potential victims being required to take reasonable precautions, potential injurers would be required to take no precautions and potential victims would be required to take all precautions.
Of course, like all legal principles, the principle that you do not have to act with the caution that would be appropriate if you assumed that others were negligent must not be pushed too far. You may not, if your vision is obstructed at a railroad crossing (as Kelsay’s was), drive at the same speed and with the same care as if it were clear. The danger is too palpable to *452be ignored. See Phillips v. Croy, supra, 173 Ind.App. at 405, 363 N.E.2d at 1285, and Southern Indiana Gas & Elec. Co. v. Scoles, 435 N.E.2d 287, 292-93 (Ind.App.1982), for the general principle. But neither are you required to imagine and guard against all the ways in which a railroad could endanger you by its negligence; and that is what instruction 45 requires.
One instruction, considered in isolation, is not likely to swing a verdict, at least where as here the error is a subtle one that a juror blessed with common sense would probably disregard even if he noticed what the instruction literally implies. But the error reinforces the far more prejudicial error of withholding highly probative evidence from the jury, and the two errors together entitle the plaintiff to a new trial.